 114DECISIONSOF NATIONALLABOR RELATIONS BOARDSpitzer Akron,Inc.andAuto Mechanics Local 1363,District 54 of the International Association of Ma-chinists and Aerospace Workers,AFL-CIO. Case8-CA-6177January 26, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn July 21, 1971, Trial Examiner Eugene F. Freyissued the attached Decision in this proceeding. There-after, the Respondent and the General Counsel filedexceptions and supporting briefs, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs' and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, as modified herein.'The Trial Examiner found that on September 22,1970, at least 10 out of about 12 or 13 employees wenton strike, that the strike was an unfair labor practicestrike, and that the strike was still in progress at thetime of the hearing herein on May 17, 1971, with thesanction of the Union. On March 26, 1971, the Unionnotified the Respondent, by letter, that all 10 strikersidentified therein offered unconditionally to return towork.The Respondent, subsequently, on an unspecifieddate, sent letters to all strikers requesting that theyreturn to work. On an unspecified evening after receiptof these letters, 8 of the 10 strikers, accompanied bySamuel Ramnytz, union business representative, re-ported to Respondent's presidentAllenSpitzer,whereby they were advised that he (Spitzer) was unableto interview each of them that night without the pres-ence of the service director, who had left for theevening. Arrangements were set up to interview each ofthe strikers when they appeared for picket duty thefollowing day. During the course of these interviews,Spitzer required the strikers to complete and sign newemployee application forms. Spitzer advised Ramnytzthat the strikers were new employees and couldn't behired without completing these application forms. Thestrikers thereafter continued the strike.'As the record, exceptions, and briefs in our opinion adequately presentthe issues and the positions of the parties,the Respondent's request for oralargumentis hereby denied'Member Jenkins does not rely on the Trial Examiner's conclusion thatRespondent had no "good faith doubt" of the Union's majorityOn an unspecified date, Union's counsel received aletter from the Respondent's attorney stating that thestrikers were not required to execute new applicationforms, explaining that the Respondent merely wantedto determine when the strikers were available to returnto work. Subsequently, on an unspecified date, some ofthe strikers arranged to return to work during privateinterviews with Spitzer and his assistant, Norman Had-ton.On a date that Andy Park agreed to return to work,he was ill and reported off sick. Thereafter, a later datefor his return was arranged. However, he subsequentlyfractured his leg and was unable, as of the hearing date,to resume employment.John Hall arranged to return to work on May 17,1971, after receiving a letter on May 12, 1971, from theRespondent offering him employment as a flat-rate me-chanic.However, Hall was unable to report to workbecause he appeared as a witness on behalf of the Gen-eral Counsel on the date that he had arranged to re-sume employment. At the conclusion of his testimony,Hall agreed to report for work later that same after-noon pursuant to the direction of the Respondent'scounsel. According to Ramnytz, some of the strikersinvolved in the instant proceeding had actually 're-turned to work prior to the hearing.In the portion of his Decision entitled "TheRemedy" the Trial Examiner set forth the proper stan-dard for determining entitlement to reinstatement andbackpay when he stated: "As Respondent employeeshave been engaging in an unfair labor practice strike,they are entitled to reinstatement upon their uncondi-tional application for reinstatement, and to backpayfrom the date of such application to the date of anunconditional offer of reinstatement." However, hethen found that, although the September 22, 1970,strike was an unfair labor practice strike, the unfairlabor practice strikers need not be offered reinstatementbecause they remained on strike after receiving lettersfrom the Respondent requesting that they return towork. We do not agree with the Trial Examiner that thestrikersneed not be offered reinstatement.WhenSpitzer required the strikers to sign an application formas a new employee before he would return them towork and notified Ramnytz that the strikers were to beconsidered new employees, Respondent was not mak-ing the unconditional offer of immediate reinstatementcontemplated by the Act. Indeed, rather than abandonthe strike and resume their employment under thisimposed condition, the strikers chose to continue theirstrike against the Respondent. Accordingly, on the ba-sis of the record evidence, we find the strike was con-tinued and prolonged as a result of the Respondent'sinsistence on the condition that the strikers return towork as newly hired employees. Since the Respondent'soffer of reinstatement was not unconditional, the strik-195 NLRB No. 24 SPITZER AKRON, INC.115ers have no legal obligation to resume work until suchcers, agents, successors, and assigns, shall take the ac-time as the Respondent accedes to their demands ortion set forth in the Trial Examiner's recommendeduntil they terminate the strike.Moreover, as unfairOrder, as herein modified:labor practice strikers they remain entitled to reinstate-1.Add the following after paragraph 2(b):ment without regard to whether replacements have"(c) Offer to each of those strikers to whom it has notbeen placed in their jobs and whether said reinstate-heretofore made an unconditional offer of reinstate-ment requires the dismissal of such replacements.ment immediate and full reinstatement to his formerWe note, however, that some of the strikers arrangedjob or, if that job no longer exists, to a substantiallyto return to work after the Union was advised by theequivalent position, without prejudice to his seniorityRespondent's counsel that said application forms wereor other rights and privileges, dismissing, if necessary,required merely to determine the striker's availabilityany replacement employee."for work, rather than to condition their return as a2. Substitute the following for the Trial Examiner'snewly hired employee. In this regard, employees Parkparagraph 2(c) and reletter the subsequent paragraphsand Hall received subsequent unconditional offers fromaccordingly:the Respondent to return to work. Park agreed to re-"(d)Make whole all of its employees who went onsume his employment, but he was prevented from do-strike on September 22, 1970, for any loss of earningsing so because of an injury. Hall agreed to return tothey may have suffered from the time of their uncondi-work during the hearing. However, the evidence doestional offer to return to work to the date when Re-not reveal whether any of the other strikers receivedspondent unconditionally offers them reinstatement tosimilarunconditionaloffersof reinstatement, ortheir former or substantially equivalent employment."whether they have arranged, as did Hall and Park, to3.Substitute the attached notice for the Trial Ex-return to work. Since the Respondent's initial offer ofaminer's notice.reinstatement was conditional and since the evidencedoes not disclose that any strikers except Hall and Parkhave received subsequent unconditional offers of rein-statement, we find that the Trial Examiner erred inconcluding that the remaining strikers, if any, need notbe offered reinstatement. Accordingly, we shall modifythe Trial Examiner's recommended Order and requireRespondent to make unconditional offers of reinstate-ment to the remaining strikers. In this regard we findthat the strikers' unconditional offer to return to workon March 26, 1971, remains outstanding and it is notnecessary that they make further application.Likewise the Trial Examiner's finding that the strik-ers are entitled to backpay only from the date of theirunconditional offer to return to work to the date theyreceived Respondent's letters requesting they return towork to the date they received Respondent's is clearlyerroneous. For the Respondent's request by letter, al-though unconditional, was superseded by its demandthat the strikers be interviewed and complete new em-ployee applications. Thus, contrary to the Trial Ex-aminer's finding, the letters did not toll backpay.Therefore, the strikers are entitled to backpay from thedate they unconditionally requested reinstatement untilthe Respondent, in fact, unconditionally offers themreinstatement and we shall so provide.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Spitzer Akron, Inc., Akron, Ohio, its offi-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT make unilateral changes inwages, rates of pay, hours of employment, or otherterms and conditions of employment of our em-ployees in the appropriate unit described below, orfail or refuse in any other manner to recognize,meet, or bargain collectively with Auto MechanicsLocal 1363, District 54 of the International As-sociation of Machinists and Aerospace Workers,AFL-CIO, as the exclusive bargaining representa-tive of our employees in said unit, which is de-scribed as follows:All auto mechanics, body repairmen, paint-ers, their apprentices and helpers, and lu-brication men, employed in our place of busi-ness in Akron, Ohio, excluding all officeclerical employees, salesmen, parts depart-ment employees, garage men, and all guards,professional employees and supervisors asdefined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of any of the rights guaranteed tothem by Section 7 of the Act, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized in theproviso to Section 8(a) (3) of the Act. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL, upon request, recognize, meet, andbargaincollectively with the above-named Unionas the exclusive bargaining representative of allour employees in the above-described unit withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement.WE WILL, upon request, cancel any changes ofbenefits or working conditions of our employeeswhich we made on September 4, 1970, or later,and which may have resulted in financial or otherdetriment to our employees and reimburse themfor any financial losses they may have sufferedthereby.WE WILL offer to those strikers to whom wehave not heretofore made an unconditional offer ofreinstatement,immediate and full reinstatementto their former jobs or, if those jobs no longer exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights andprivileges, dismissing, if necessary, any replace-ment employees.WE WILL make whole all of our employees whowent on strike on September 22, 1970, for any lossof earnings they may suffered from the time oftheir unconditional offer to return to work to thedate that we offer them reinstatement to theirformer or substantially equivalent employment.SPITZER AKRON,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1695 Federal Office Building, 1240 East NinthStreet,Cleveland, Ohio 44199, Telephone 216-522-3715.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: This case was triedbefore me at Akron, Ohio, on May 17 and 18, 1971, followingpretrial procedures in compliance with the National LaborRelations Act, as amended, 29 U.S.C. Sec. 151,et seq.(hereincalled the Act), and involves the issues (1) whether Respond-ent, Spitzer Akron, Inc., is a successor employer to EastTown Chrysler-Plymouth, Inc. (herein called East Town),party to a collective-bargaining contract with the above-named Union,' and bound to recognize and bargain with saidUnion as statutory bargaining agent of employees in an ad-mitted appropriate unit, and (2) whether Respondent refusedto bargain with said Union as such agent in various ways inviolation of Section 8(a) (5) and (1) of the Act, thereby caus-ing employees in said unit to engage in a strikeprotected bythe Act.' All parties appeared and participated in the trial bycounsel or other representative. At close of the testimony allparties waived oral argument but I granted them an oppor-tunity to file written briefs with me on or before June 25,1971.' Briefs were received by me from Respondent on July1, 1971, and from General Counsel on July 6, 1971, after anextension of time for filing was granted by the Chief TrialExaminer. After due consideration of the briefs and therecord herein, I issued this Decision on July 16, 1971, forrelease to the parties in the usual course.Upon the entire record in the case, including my observa-tion of the witnesses on the stand and consideration of argu-ments made during the trial and in written briefs, I make thefollowing:FINDINGS OF FACTITHE BUSINESSES OF RESPONDENT ANDEAST TOWN, AND STATUS OF THE UNIONRespondent is an Ohio corporation with its principal officeand place of business in Akron, Ohio, where it is in thebusiness of retail and wholesale selling and servicing of au-tomobiles,parts, and accessories.In the year beginning Sep-tember 1, 1970, Respondent has a reasonable expectation ofgross income from such sales and service exceeding $500,000a year, and in the past year it has had direct inflow of finishedproducts valued in excess of $50,000. Respondent admits,and I find, that it is and has been an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.At all material times herein East Town has been an Ohiocorporation with its principal office and place of businesslocated in Akron, Ohio, where it engaged up to August 22,1970, in the same type of business as Respondent. In the yearprior to August 1970, East Town received gross income fromsaid business in excess of $500,000, and had an annual directinflow of finished products in excess of $50,000. I find thatEast Town has been at all material times an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. Background EventsIn 1964 members of Akron Automobile Dealers Bargain-ing Group executed a collective-bargaining contract with Lo-cal Lodge 762 of IAM, which expired December 8, 1967. Onesignatory of the contract was Arnett, Inc., which in thatperiod operated a Chrysler-Plymouth auto sales and serviceagency at 457 East Market Street, Akron, Ohio, the samelocation now occupied by Respondent. An amendment tosaid contract executed by the same parties on the latter dateThe parentorganizationof the Union will be referred to herein as IAMThe issuesarise on an amended complaintissuedMarch 12, 1971, bythe Board'sRegionalDirector for Region 8, after Boardinvestigation of acharge filedby the Union on January 8, 1971'After closeof the hearing the parties filed a joint motion and stipulationon June 17, 1971, for correction of the officialtranscriptThe record ishereby correctedand amendedin accordance with the jointmotion andstipulation SPITZER AKRON, INCextended that document until August 31, 1970. Neither Re-spondent nor East Town were or are members of the Groupor were signatories to that contract or its extension. On Au-gust 27, 1968, East Town executed a separate collective-bar-gaining agreement with Local Lodge 762 covering employeesin the following unit which is hereby found appropriate forpurposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All auto mechanics, body repairmen, painters, their ap-prentices and helpers, and lubrication men, employed bythe Employer at its place of business in Akron, Ohio,excluding all office clerical employees, salesmen, partsdepartment employees, garage men, and all guards,professional employees and supervisors as defined in theAct.During the term of this contract and up to September 4, 1970,East Town occupied the same physical plant as Respondentnow occupies,' and operated therein the same type of autosales and service agency as Respondent now operates in it. OnAugust 13, 1970, East Town formally terminated said con-tract by letter to the Union (which had become the successorto Local Lodge 762 by merger in April 1970). On the samedate East Town sent a letter to Chrysler-Plymouth Divisionof Chrysler Motor Corporation (herein called Chrysler) ter-minating its franchise as an official Chrysler-Plymouth au-tomobile dealer, effective August 22.In January 1968, Chrysler, through its Marketing Invest-ments Division, had created East Town pursuant to a jointventure under agreement with one John Wilson under whichWilson owned a one-fourth interest and Chrysler a three-fourth interest in East Town. Wilson actively operated thecorporation as a franchised Chrysler-Plymouth dealer, butunder supervision of a board of directors consisting of Wilsonand two Chrysler officers, with the identity of the latter offi-cials changing from time to time. East Town leased the prem-ises aforesaid from another subsidiary of Chrysler. Wilsongave up the operation about March 1970, resigning as presi-dent and director of East Town. His place was taken by oneLamar Horne, a Chrysler official in the Marketing Invest-ment Division of Chrysler, but Wilson remained as a salariedgeneralmanager until about July. When he left, anotherChrysler official, John Logan, took over as manager. Aboutthe time East Town gave up its dealer franchise, Home tookover the management of the operations for purposes of liqui-dation and disposal of the assets. In the process, he returnedall factory parts in stock to Chrysler, as well as new cars onhand, and tried to sell the remaining assets. In this period, hecontinued to have completed service and repair work alreadycontracted.In the liquidation period prior to termination of the unioncontract, East Town continued to abide by its terms. Onoccasion,Horne and Service Manager Richard Wolfe dis-cussed employee grievances and other personnel problemswith Samuel Ramnytz,. business agent of the Union, and Un-ion Steward Andy Parks, and in course of such discussionsthe Union learned that Horne was acting as manager forChrysler only for purposes of closing out the business, butthere was no discussion among them about the progress of theliquidation, probable buyers, or the gffect of the liquidationon employees.'The East Market Street facility included thenew car salesand show-room withadjacent offices,a used car lot, service garage inrear of thebuilding,and a paintand body repairshop on the second floor, reached bya rampfrom the backstreet knownas North Adolph Street117B.The Advent of RespondentIn April or May 1970 members of Spitzer Management,Inc. (herein calledManagement),first looked over the EastTown plant and operation with a view to taking over thebusiness.' They had some talks with Wilson and Chryslerofficials up to May, when discussions lapsed fordisagreementon value of the parts inventory, which preventedfinal agree-ment on sale price. Discussions were resumed in July andcontinued through August. However,Management andHorne did not reach complete agreement on price until about5 p.m. on September 4, at which time Respondent' paid EastTown about $290,000 for inventory of automobiles, parts,and work in process on hand; it also agreed to assume andpay the East Town payroll as of September 1, that date beingchosen to make the transaction easier from an accountingstandpoint.During the final negotiations between August 31 and Sep-tember 4, Alan Spitzer and Norman Hamilton, an officer ofSpitzer Management, Inc., were on the premises daily, check-ing assetsand working out final details of the transfer. How-ever, Respondent did not assume legal control of the premisesand the operation until after midnight on September 5. Re-spondent actually began operations in the plant on the morn-ing of September 7.In the period between August 22, the date when East Townterminated its dealer franchise, and midnight of September4-5 members of management were conducting an inventoryof all assets preparatory to the purchase, but no cars were soldby East Town, although a few were serviced by its employeesand delivered to customers under priorsales,and in thisperiod East Town employees were still performing mechani-cal work in the repair shop. At this time, Chrysler as ownerof East Town and landlord of the premises was operatingperse under its own dealer's license. After the sale of assets bya Chrysler subsidiary, Chrysler Development Corporation, toRespondent on September 4, another Chrysler subsidiary,Chrysler Realty Corporation, leased the premises to Re-spondent with first rent payable October 1, 1970 After itbegan operations, Respondent subleased the upstairs bodyand paint shop, with some parking spaces and spray booths,to one John Irec, an independent operator, who has since runthat operation under supervision of himself and his wife, withfour employees, none of whom are connected with Respond-ent or do any work in its service department or on agencypremises. In arranging for auto body repair and paint work,Respondent usually secures bids from Irec, but does not sub-contract such work continually to him, nor does Respondenthave any financial or other interest in or control over hisbusinessIn operating the dealership, Respondent has been conduct-ing the same business (with the exception of the auto bodyrepair and paint shop) as East Town, using 10 of the 11 menin the East Town work force. It has also hired and stillemploys three former East Town management personnel:former service manager Richard Wolfe has been continued inthat position, one Philip German has been continued as assis-tant service manager, and Gerald Guy has been continued asManagement is an Ohio corporation composed of members of theSpitzer family which engages in the formation and financing of automobiledealerships which obtain and operate under franchises from one of the BigThree (Chrysler, Ford, and General Motors)Respondent was incorporated by the Spitzer family on September 1,1970, with Alan Spitzer, his father John Spitzer, and his uncle Del Spitzereach owning one-third of the capital stock Alan Spitzer is its presidentRespondent received its license to do business as an automobile dealer fromthe State of Ohio on or about August 31, 1970 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDsalesmanager.None of the three filed new job applicationsbefore beginning work for Respondent.C. Dealings of the Spitzers and Respondent with the UnionWhen Del Spitzer visited the agency early in August 1970,in connectionwith family plans for buying the business, hetold mechanic John Hall that the Spitzers planned to buy theagency and would need good mechanics. WhenHall sug-gested that he keep all the East Townmechanics,Spitzerreplied that he had checked on them, found they were goodmen, and"I want every man to stay on the job, and we willcarry on asusual."On the evening of September 4, 1970, shortly after Re-spondenthad consummatedthe purchase of assets from EastTown, John and Del Spitzer assembled and talked to theemployees at the agency. Del Spitzer explained the familyoperations in developing dealer franchises and said the Spitz-ers had taken over the Chrysler-Plymouth franchise here. Heannounced that the employees would receive extra pay intheir paycheckscoming outthat day. He also described theSpitzer hospital benefitplan, sayingitwas better than theplan which the men already had from the Union; he saidRespondent would pay one-half of the hospital insurancepremiums, as well as one-half of their uniform expenses, andwould give them six paid holidays a year and a week of paidvacation after a year of service. At close of his remarks,Spitzer asked for questions, but there were none from themen, nor wasthere any discussion of the Union or its currentbenefits. Steward Andy Parks reported the Spitzer remarks atonce to Ramnytz, who said he would contact Respondentabout a contract.Ramnytz visited the agency on September 9 and told AlanSpitzer, Hamilton, and Wolfe that the Union represented theemployees and wanted a contract. When Spitzer and Wolfeasked what that "involved," Ramnytz said Respondentshould sign "whatever came out of the area contract thenbeing negotiated,"' and if it did so, its employees would con-tinue to work during the strike against the Akron dealers. Heexplained that the Union was demanding from that group$4.50, $4.75, and $5 an hour in successive years of a 3-yearcontract.Wolfe commented that he "did not see any sweatthere" but also added that Respondent was "not buying ablind pig in a poke" or letting other people negotiate for it.Spitzer said Respondent had just taken over the business, wasin process of taking parts inventory and getting the partsdepartment straightened out, and things were in confusion,and asked the Union to give Respondent 2 weeks, after whichthey would "talk." In the discussion, Spitzer said that, afterhis talk with the men on September 4, he doubted very muchthat the East Town employees wanted to "continue with theUnion,"and suggestedthat the Union should have a Boardelection, and if the employees indicated they wanted the Un-ion, he would be glad to negotiate a contract with it. Ramnytzreplied "OK, if that is what you want." He also offered toshow Spitzernew unionauthorization cards which he hadsigned by the employees. The Union never produced thecards.Ramnytz reported this meeting to the employees, whoagreed to give Respondent the 2 weeks. On or about Septem-ber 21, Ramnytz came to the agency to ask Alan Spitzer"what your position was." Spitzer and Wolfe replied thatRespondent would not recognize the Union. Ramnytz re-ported this to the mechanics, who voted to strike, and on'The Union was in processof negotiating a newcontract with the AkronAutomobile DealersBargainingGroup, but had struck all the dealers onSeptember 1 for lack ofagreementon a contractSeptember 22 at least 10 out of about 12 or 13 employees wenton strike, which was still in process at time of the hearing,with the sanction of the Union.Sometime in January 1971, Ramnytz had a talk with DelSpitzer at the agency, in which he suggested that Respondentrecognize the Union, because it had had a contract coveringthe employees there for several years, and the employees stillwanted the Union to represent them. Spitzer replied that hedid not think the employees needed a union. Ramnytz sug-gested that Respondent "should not fight it." Spitzer replied"We are not fighters, we are lovers." Ramnytz said "Let's belovers and make a contract." Spitzer then referred to exten-sive damage to showroom windows during the strike andrepeated he did not think the employees needed a union.'On March 26, 1971, 10 striking employees formally offeredby letter to return unconditionally to work for Respondent.Respondent sent each a letter requesting them to return, butnone did. Ramnytz took eight of them to the agency one nightfor purposes of arranging their return, but Alan Spitzer sug-gested he would interview them the next day when the servicemanager was present. When they came back the next morn-ing, Spitzer asked each to sign new employment applications.Ramnytz asked why this was necessary. Spitzer gave anequivocal answer indicating this was necessary, that as theywere new employees, he "could not hire them." Later, theUnion learned from counsel for Respondent that the newapplications were asked for merely to show that the men wereavailable for work. In the interview, some men made arrange-ments with Spitzer on a date for return to work, but theyremained on strike. One of them, Andy Parks, later agreedto return on April 19 after a personal talk with Alan Spitzer,but remained on strike after receiving an anonymous tele-phone call saying he would be "taken care of if he returned;he later agreed to return on May 17, but then broke his legand has been unable to go back up to time of the trial.D. Contentions of the Parties and Final Findings andConclusions Thereon1.The successorship issueThe record shows, and Respondent admits, that it hascontinued the same business of East Town at the same loca-tion with substantially the same work force and supervisorypersonnel, and the remarks of Del Spitzer to one mechanicinAugust make it clear that the Spitzer interests had thiscontinuity in mind before Respondent was created and beganoperations, and even before the East Town contract with theUnion expired. In addition, Respondent has leased theagency premises from the same Chrysler division as EastTown, and has continued all aspects of the operation, with theexception of the paint shop operation, which is subleased toan independent operator. Hence, it is clear that the employingindustry has been continued by Respondent in essentially thesame form and scope as it was before the transfer of owner-ship, so that it would appearprima faciethat Respondentlegally succeeds to any bargaining obligation of its predeces-sor created by the Act.Bachrodt Chevrolet Co.,186 NLRBNo. 151;N.L.R.B. v. Colten,105 F.2d 179, 183 (C.A. 6);Interstate 65 Corporation,186 NLRB No. 41;The William J.'Sometime late in 1970, Respondent filed suit in the Summit County,Ohio Court of Common Pleas, against the Union, its officers, and someemployees, seeking an injunction against coercion of employees and physi-cal violence On December 29, 1970, the Court issued a temporary restrain-ing order aginst the defendants, limiting the number of pickets at the agencypremises, restraining them from interfering by forcible means or threat offorce with ingress to and egress from the premises, and from causing physi-cal damage to the real or personal property of Respondent, its employees,or customers The injunction was still in effect at time of the trial herein SPITZER AKRON, INC.Burns International Detective Agency, Inc.,182 NLRB No.50;Hackney Iron & Steel Co.,182 NLRB No. 53.Respondent argues that these principles and the supportingauthorities do not control here because this is not the usualtype of successorship as considered in those cases, in that (1)Respondent did not buy the assets and business from EastTown which had dealt with the Union, but from a divisionof Chrysler after it took over the assets and operation ondefault of East Town, and (2) before Respondent was createdand took over the business, the contract with the Union hadexpired, and no negotiations for a new contract were pendingwith East Town. The record shows that Chrysler stepped inand kept the operation going partially to protect its owninvestment after Wilson gave it up, but it is also clear thatduring the reduced operation it maintained the same laborforce and adhered to the union contract until its expirationdate, so I must conclude that the continuity of the employingenterprisewas not substantially disturbed or its naturechanged during its interim operation by Chrysler, which wasobviously trying to operate it as a viable and thus saleablebusiness, until such time as the Spitzer interests or some otherentrepreneur took it over. Hence, Respondent took over agoing business, not a defunct or liquidated one. It follows thatits bargaining obligationas a successoremployer under theabove cases continued.The fact that the Union's contract had expired, and nonegotiations were pending, when Respondent took over thebusinessdid not relieve Respondent of its obligation. TheBoard and courts have held that the bargaining obligation ofan employer under a prior collective-bargaining agreementcontinues even after that agreement has expired and duringthe period between such agreements,' and that where thetransfer of assets from one employer to another leaves intactthe identity of the employing enterprise, the duty of theformer to recognize and bargain with an incumbent union,even in the period between contracts, devolves on the latteras the successor employer.Overnite Transportation Co.,157NLRB 1185, enforced 375 F.2d 765, (C.A. 4), cert. denied398 U.S. 838;The William J. Burns International DetectiveAgency, Inc., supra.The same authorities hold that the obligation of the succes-sor employer to bargain with the incumbent union includesthe negative injunction to refrain from unilateral changes ofwages andother benefits established by the expired contract.Hence, I must hold that Respondent's admitted unilateralincrease of wages and other benefits of unit employees thesameday that it consummated the purchase of the businesswas a violation of its collective-bargaining duty under Section8(a) (5) of the Act.Respondent tries to distinguish theWilliam J. Burnscasebecause on review of the Board's decision therein (182 NLRBNo. 50), the U. S. Court of Appeals, Second Circuit, on April26, 1971 (441 F.2d 911) refused to enforce the Board's bar-gaining order against the successor employer insofar as itordered that employer to honor a collective-bargaining con-tract negotiated by the predecessor employer with a uniononly shortly before the transfer of ownership, on the theorythat such order compelled the successor to accept a contractnot negotiated by it, in violation of Section 8(d) of the Act.However, the court still agreed with the basic principle reiter-ated by the Board and the courts as found above, that requiresthe employer succeeding to control of a continuing businessenterprise to recognize and bargain with the union represent-ing the unit employees therein (441 F.2d at p.913). Hence, the'Industrial Union of Marine & Shipbuilding Workers v N.L R B.,320F 2d 615, 620 (C A 3), cert denied 375 U S 984,The William J BurnsInternationalDetective Agency, Inc., supra119circuit court did not limit, but rather recognized the basicprinciple.2.The refusal to bargainI have already found on the basis of the authorities citedthat Respondent technically violated Section 8(a), (5) of theAct on September 4, by its unilateral changes ofexistingwages and working conditions of unit employees, and thisalone would suffice to support an order to bargain in the usualform.However, the pleadings raise the issue whether Re-spondent has continued in any other respect to recognize orbargain with the Union, and both sides have argued the pointwhether Respondent after September 4 had a bona fide doubtof the Union's majority status. At the outset, it is significantthat after union agent Ramnytz on September 9 first re-quested Respondent to make a contract,'° his only suggestionabout bargaining procedure was that Respondent acceptwhatever contract terms came out of the pending negotiationswith the Akron DealersBargainingGroup. While Respond-ent did not at firstglance seeany great problem about theUnion's wage demands to the Group, it did refuse to acceptblindly any overall Group contract without negotiating con-tract terms for itself, and then asked for a short period to getitsbusiness straightened out before entering on seriousnegotiations. The Union agreed to this, and was also receptiveto Respondent's offer that it would negotiate a contract if andwhen the employees chose the Union in a Board conductedelection. I see no conduct of Respondent in this discussionwhich would justify a bargaining order, because the Unionwas trying to force Respondent to accept an outside contractas and if worked out by others, without negotiation, in orderto avoid a strike of its employees. On this point, Respondentrelies on the statement of the Second Circuit Court of Ap-peals in theWilliam J. Burnscase that "Neither the applica-ble case law nor the national labor policy justifies the Boardin imposing a collective agreement upon an unwilling partywho had no part in the negotiation of the agreement" (441F.2d at 915). I agree with this view and hold that Respondentdid not on September 9 engage in any violation of the Act,particularly since it did not at that time express any doubtabout the Union's majority status and was willing to negoti-ate a contract with it after an election or a short moratoriumwhile it got its new business operating."10In his testimony Ramnytz tried to advance the date of the Union'sdemand to an unidentified date in August,at which time he says he toldAlan Spitzer and Wolfe that the Union had a contract and wanted to renewit because of the Group contract which was in negotiation at the time. I donot credit this story for various reasons(1) while Ramnytz recalls the talkof September 9 with Spitzer, he cannot recall the earlier date, which wouldbe essentialto support General Counsel's claim that Respondent (thoughnot yet inexistence)had been operating the agency since August 19 as asuccessor employer; (2) the alleged request for renewal of the current con-tract was not a proper request for bargaining because it was apparently tiedto the pending negotiations with theAkronDealers'Group(as appears inhis remarks on September 9), and (3) the facts clearly showing the Spitzerinterests did not close the deal with East Town and take over the businessuntil late on September 4 gives the lie to Ramnytz' statement that theSpitzers indicated as early as August 19 that they were "already carryingon the business " Hence, I find no credible proof that the Union made anydemand for bargaining,much less a proper one,on August 19 or earlier." I do not accept Respondent's argument that the Union never made aclear and unequivocal demand for bargaining on September 9, for althoughSpitzer and Ramnytz gave different versions of what Ramnytz said on thissubject, the gist of the whole conversation as found above from testimonyof both makes it clear that Ramnytz was then seeking recognition of theUnion and consummation of a contract, and Respondent's reply, asking"what was involved," which elicited Ramnytz' statement of wage demandsand requestfor signatureof the Group contract when consummated,leavesno doubt that it viewed the first remarks as a request for negotiations A(Cont ) 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, when Ramnytz on September 21 came back torequest bargaining in effect, Respondent for the first timeflatly refused to recognize the Union, which precipitated thestrike the next day. Respondent gave no reason for its refusal,other than to state the employees did not need a union andto refer to instances of strike violence and damage to itsproperty.Respondent tries to justify this refusal on theground of a good-faith doubt of majority status, which itclaims arose from (1) the failure of the unit employees to raiseany questions on September 4 about the new wages and work-ing conditions announced unilaterally that evening, (2) theUnion's certification as bargaining agent was"several yearsold," so that the 1-year presumption of majority status aftersuch certification does not apply; and (3) the Union's latestcontract had just expired. In my view, none of these factorssupport the claim of bona fide doubt.First,mere silence of unit employees about the Union ortheir adherence to it when hearing wage raises and otherincreased benefits announced for the first time is an equivocalcircumstance which falls far short of any reasonable indica-tion that the employees no longer desired union representa-tion; even if that inference could be justified on any theory,any disaffection of the employees at that point could well beattributed to the coercive effects of a sudden, unilateral grantof increased wages and benefits which violated both Section8(a) (5) and (1) of the Act." Having used such coercion, theemployer should not be permitted to profit by his own unfairlabor practices which might tend to undermine the Union'spast majority status."Second, the record shows that Local 762 was certified bythe Board in 1961 as bargaining agent for unit employeesworking then for Arnett, Inc. After East Town succeededArnett in running the business, and the Union in 1970 tookover the duties of Local 762 by merger, including the 1964contract, it is clear that the Union continued to represent unitemployees as statutory bargaining representative at least uptoAugust 31, 1970, without objection from Arnett, EastTown, or even the Spitzer family when they began to workout a purchase of the business." Hence, all the circumstancessupport an inference of continuance of the Union's majoritystatus, and Respondent offers no cogent proof of unusualcircumstances to rebut any presumption of continuance ofthat status in Local 762 and later the Union, after May 12,1962.15request for bargaining need not follow any specific or precise wording orformula,but will be sufficient so long as there is a clear communication ofmeaning,and the employer understands that a bargaining demand is beingmadeN.L.R.B.vBarney's Supercenter, Inc.,296F 2d 91, 93 (C A 3),Beverages, Inc.,182 NLRB No. 136" See cases cited in fn. 9 above" Harold W.Hinson, d/b/a Hen HouseMarket No. 3,175 NLRB No100"The normal presumption of majority status of a union continues duringthe operation of a contract having a union shop and checkoff clause whichrequires all unit employees to be members of the unionHaving thus chosen a bargaining agent, there is no reason to believe thatthe employees would change their attitudes merely because the identity oftheiremployer had changed.N.LR.Bv AlbertArmato,199 F 2d 800, 803(CA 7).15It is well settled that, absent unusual circumstances,there is anirrebut-table presumption that the majority status of a certified union continues for1year after the date of its certificationAfter thefirst year the certificate stillcontinues that presumption, but it is normally rebuttable by an affirmativeshowing that the union no longer commands a majority Moreover, wherethe certificate is a year or more old an employer maywithhold furtherbargaining without violating the Act, and insist that the union reestablish itsstatutory representative status if,but only if, he in good faith has a reasona-ble doubt of the union's continuing majority status The employer must,however, adduce cogent proof of objective facts to furnish a reasonable basisFinally, even if a claim of good-faith doubtas late as Sep-tember 21 were supported by record facts or some theoryother than urged above, it would be substantially weakenedby two sets of circumstances:(1) Uncontradicted testimony of steward Parks shows thatabout September 13 or 14SalesManager Guy announced toParks thathe was goingto discharge two unit employeesbecause they could not do their work. He asked Parks for hiscomment, and Parks replied he had a right to discharge any-one he wanted to at any time, but that Parks would have toreport it to the business agent of the Union and "you can takeit from there." Neither employee was discharged. While Guyas salesmanager would appear to have authority only oversalesmen,who are excluded from the appropriate unit, he didnot testify, hence I must infer that his remarks to Parksindicated to the latter that he had some discharge authorityover unit employees, and that hewas advisingParksas unionsteward beforehand about discipline contemplatedagainstunit employees. I also find from uncontradicted testimony ofParks that: About a week before the strike started ServiceManager Wolfe called all mechanics and body repairmentogether and asked them "what are you trying to do, sabotageme?", complainingthat shop employees were taking off fromwork without reporting in as absent, which made it hard forhim to get work out on schedule as promised to customers.He commented that if that was the way the Union conductedoperations, he wanted no part of it and was glad he had neverworked in a union shop before. The men told him that if theydid not get a contract they would "hit the bricks." He repliedthat if a strike occurred, "I could careless.""I find fromthese facts that Respondent after September 9 continued torecognize the Union as bargaining agent of unit employeesand had reason to believe most of them would continue toadhere to it by striking if Respondent did not reach agree-ment with it.(2) All but one or two of the unit employees began a strikeon September 22 sanctioned by the Union, and such con-certed action after Respondent flatly denied recognition tothe Union was clear notice to Respondent that a majority ofunit employees still adhered to the Union." It follows, and Ifind, that Respondent did not have a good-faith doubt of theUnion's majority status on September 14, 1970, and furtherrefused in good-faith on and after that date to bargain withthe Union in violation of Section 8(a) (5) and (1) of the Act."Since the unit employees struck on September 21 becauseof Respondent's illegal refusal to bargain with the Union, Imust alsofind that the strike of that date was an unfair laborpractice strike. Respondent argues that the strike should notbe considered "protected" under the Act because of the inci-dence of extensive physical damage to its property during thefor such doubt,and cannot rely on a mere assertion of it or proof only ofhis subjective frame of mindLaystromManufacturing Co.,151NLRB1482, 1484, enforcement denied on the facts 359 F 2d 799(C A7);Coca-Cola Bottling Works, Inc.,186 NLRB No. 1421'Imake no finding that Wolfe's remarks to the group indicated signifi-cant union animus on the part of Respondent,because the occasion andtenor of his remarks clearly show he was irritated,if not actually angered,by unusual absenteeism among the unit employees,Parks admitted Wolfehad a legitimate complaint about employees going absent without leave ornotice" NL R.B v Harass-Woodson Co, Inc,179F 2d 720, 723 (C A 4),NLRB v I Taitel and Son,261 F 2d1, 4 (C A7),Canton SignCo., 174NLRB No 133;Pacific AbrasiveSupply Co,182 NLRB No 48" The above circumstances, in my view,far outweigh the significance ofthe facts that Ramnytz on the 9th had been in apparent agreement with theidea of a new election, and had offered to show new authorization cardswhich he had procured from them some days earlier,but never did producethem SPITZERAKRON, INC.course of the strike. The record shows that a local state courtissued a preliminary injunction against strike violence againstthe Union, its agents and some strikers, but the evidencewhich supported that decision, and which might service tobring the violence and property damage home to the Unionand its members on strike, was not offered by Respondent,and the union agent and its members who testified in this casedenied any agency for or connection with the violence anddamage. However, Ramnytz admitted the existence of theproperty damage and at least one altercation between astriker and a company supervisor. Respondent argues fromthis that the Board may infer that the "Union or its membershad something to do with the damage, as it all occurredduring the duration of the strike." However, since GeneralCounsel is claiming on the basis of well-settled law19 that theunfair labor practice strikers are entitled to backpay from thetime of their unconditional offer to return to work until aproper offer of reinstatement, it requires cogent proof in thisproceeding of their connection with or liability for the dam-age done to deny them that substantial right of backpay. Ifind the record devoid of such proof.20IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAW1.Respondent and East Town are employers engaged incommerce, and the Union is a labor organization, within themeaning ofthe Act.2.All auto mechanics, body repairmen, painters, their ap-prentices and helpers, and lubrication men employed by Re-spondent at its place of business in Akron, Ohio, excludingall office clerical employees,salesmen,parts department em-ployees,garage men,and all guards, professional employeesand supervisorsas definedin the Act, constitute a unit appro-priate for purposes of collectivebargainingwithin the mean-ing of Section 9(b) of the Act.3.At all material times mentioned in this Decision theUnion has been the exclusive representative of all employeesin the above unit for purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.4. By unilateral changes ofwages andworking conditionsof employees in said unit on September 4, 1970, and by there-after failing and refusing, on request, to recognize, meet, andbargain with said Union as such bargaining agent with re-spect to rates of pay,wages,hours of employment, and othertermsand conditions of employment of employees in saidunit,Respondent has engagedin, and is engagingin, unfairlabor practices affecting commerce within the meaning ofSections8(a) (5) and (1) and 2(6) and (7) of the Act.5.The strike of Respondent's employees on September 22,1970, was caused by the unfair labor practices of Respondentfound above and is an unfair labor practice strike within themeaning of the Act." Phelps-Dodge Corp. v NLR B.,313 U S 1773oArtcraftMantle & Fireplace Co.,174 NLRB No 110121THE REMEDYHaving found that Respondent has failed and refused torecognize and bargain with the Union as the statutory bar-gaining agent of its employees in violation of Section 8(a) (5)and (1) of the Act, I shall recommend the usual type ofcease-and-desist and bargaining order, including certainaffirmative action designed to effectuate the policies of theAct.While Respondent's unilateral change of wages andworking conditions on September 4 included a change in theemployees' share of the cost of health insurance, it is not clearfrom the record that the increased cost covered the samebenefits as under the Union's health insurance plan or in-cluded added life insurance or other coverage. I will thereforerecommend only that Respondent be ordered to cancel anychanges of benefits or working conditions which may haveresulted in financial or other detriment to employees and toreimburse any who may have suffered financial loss thereby.As Respondent's employees have been engaging in an un-fair labor practice strike, they are entitled to reinstatementupon their unconditional application for reinstatement, andto backpay from the date of such application to the date ofan unconditional offer of reinstatement." Here, 10 strikersmade a proper request for reinstatement on March 26, 1971,and on a later date not specified Respondent sent them lettersrequesting them to return to work, but none of them did; 8came in at one time with Ramnytz to arrange a return date,but all remained on strike. Hence, the strikers need not beoffered reinstatement, but they are entitled to backpay onlyfrom the date of Respondent's receipt of their offer of March26, 1971, to the dates they received the letters offering rein-statement.22 While those dates are not clear in the record, theycan be ascertained from company, employee, or unionrecords. Backpay shall be computed in accordance with theformulas set forth inF W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716. Sincethere is a lack of cogent proof indicating that the Union orspecific strikers engaged in or are clearly liable for miscon-duct and property damage occurring during the strike whichwould bar strikers from backpay, I cannot make any recom-mendation to bar any or all strikers from that relief.Upon the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:23ORDERRespondent, Spitzer Akron, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Making unilateral changes in wages, rates of pay, hoursof employment, or other terms and conditions of employmentof its employees in the appropriate unit described below, orfailing or refusing in any other manner to recognize, meet, orbargain collectively with the above Union, upon request, asthe exclusive bargaining representative of its employees insaid unit, which is described as follows:" Sew Magic, Inc.,184 NLRB No 115,Mastro Plastics Corp. vNL R B.,350 U S 270, 278,Cast Optics Corporation,184 NLRB No 1" SouthwesternPipe, Inc,179 NLRB No 52,O'Daniel Oldsmobile, Inc,179 NLRB No 55,Bender Ship Repair Co,et als.,188 NLRB No 86" In the event no exceptions are filed asprovidedby Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall, as provided in Section102 48 of theRules and Regulations, beadopted bythe Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll auto mechanics, body repairmen, painters, their ap-prentices and helpers, and lubrication men employed byRespondent at its place of business in Akron, Ohio, ex-cluding all office clerical employees, salesmen, parts de-partment employees,garage men,and all guards,profes-sional employees and supervisors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of any of therights guaranteed to them by Section 7 of the Act, except tothe extent that such rights may be affected by an agreementrequiring membership in a labor organization as a conditionof employment, as authorized in the proviso to Section 8(a)(3) of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Upon request, recognize, meet, and bargain collectivelywith the above-named Union as the exclusive bargaining rep-resentative of all its employees in the appropriate unit foundabove, with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment, and,if an understanding is reached, embody such understandingin a signed agreement.(b) Upon request, cancel any changes of benefits or work-ing conditions of its employees in said unit made on Septem-ber 4, 1970, or later, which may have resultedin financial orother detriment to said employees, and reimburse them forany financial losses they may have suffered thereby.(c)Make whole all of its employees who went on strike onSeptember 22, 1970, for any loss of earnings they may havesuffered from the time of their unconditional offer to returnto work to the date when Respondent offered them reinstate-ment to their former or substantially equivalent employment.(d) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records relevant ornecessary to facilitate a determination of the amounts due toemployees under the terms of this Order.(e) Post at its place of business in Akron, Ohio, copies ofthe notice attached hereto as "Appendix."24 Copies of saidnotice, on forms to be provided by the Regional Director forRegion 8, after being duly signed by Respondent's representa-tive, shall be posted by it immediately on receipt thereof andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any othermaterial.(f)Notify said Regional Director, in writing, within 20days from date of receipt of this Decision, what steps Re-spondent has taken to comply herewith."" In the event that the Board's Order is enforced by a judgment of aUnited StatesCourt ofAppeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THENATIONAL LABORRELATIONS BOARD "25In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify the Regional Director for Region 8,in writing,within 20 days from the date of this Order,what steps Respond-ent has taken to comply herewith